Prospectus Supplement dated August , 2007 Filed Pursuant to Rule424(b)(3) File No.333-140556 File No.333-135532 File No.333-131532 File No.333-137034 UVUMOBILE, INC. This prospectus supplement supplements: · the prospectus dated April 3, 2007 relating to the offer and sale by the selling stockholders identified in the prospectus of up to 6,075,000 shares of our common stock; · the prospectus dated April 12, 2007 relating to the offer and sale by the selling stockholders identified in the prospectus of up to 5,325,363 shares of our common stock; · the prospectus dated April 12, 2007 relating to the offer and sale by the selling stockholders identified in the prospectus of up to 32,385,904 shares of our common stock; and · the prospectus dated April 12, 2007 relating to the offer and sale by the selling stockholders identified in the prospectus of up to 15,260,000 shares of our common stock (each a “Prospectus”). This prospectus supplement contains the Form 10-Q we filed with the Securities and Exchange Commission on August 10, 2007.This prospectus supplement should be read in conjunction with, and may not be utilized without, the relevant Prospectus, which is to be delivered with this prospectus supplement. This prospectus supplement is qualified by reference to the relevant Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in such Prospectus, including any supplements or amendments thereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. (This Page Intentionally Left Blank) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26809 UVUMOBILE, INC. (Exact name of registrant as specified in its charter) Delaware 91-1962104 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 (Address of principal executive offices) (Zip Code) (770) 279-3100 Issuer's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12(b)-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer o Non-accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes¨No x The total number of shares of the issuer's common stock, $.001 par value, outstanding on August 2, 2007 was 64,195,300. UVUMOBILE, INC. Index to Form 10-Q Forward-Looking Statements PART I - FINANCIAL INFORMATION Item 1. Financial Statements Historical Financial Statements Condensed Consolidated Balance Sheet (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3-4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Submission of Matters to a Vote of Security Holders 26 Item 6. Exhibits 26 Signatures 27 i Unless the context otherwise requires, all references to “uVuMobileTM,”“SmartVideoTM,” the “Company,” “we,” “us” or “our” refers to uVuMobile, Inc. and its subsidiary. References in this report to annual financial data for uVuMobile refer to fiscal years ended December 31. General information about uVuMobile can be found at www.uvumobile.com. We make our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to these reports filed or furnished pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 available free of charge on our website, as soon as reasonably practicable after they are electronically filed with the SEC. The information on our websites is not incorporated into this report. FORWARD-LOOKING STATEMENTS We caution readers that this report includes “forward-looking statements” as that term is used in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on current expectations rather than historical facts and they are indicated by words or phrases such as “anticipate,” “could,” “may,” “might,” “potential,” “predict,” “should,” “estimate,” “expect,” “project,” “believe,” “intend,” “plan,” “envision,” “continue,” “target,” “contemplate,” or “will” and similar words or phrases or comparable terminology. We have based such forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, many of which are beyond our control. Some of the factors that could affect our financial performance, cause actual results to differ from our estimates, or underlie such forward-looking statements, are set forth below and in various places in this report, including under the heading Item 2 “Management's Discussion and Analysis of Financial Condition and Results of Operations”. Additional factors that could lead to material changes in performance are contained in Item 1A. “Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2006. These factors include: ● lack of funding to continue our operations and our ability to obtain future financing or funds; ● general economic conditions; ● significant uncertainty inherent in the mobile entertainment services industry; ● we face intense and increasing competition from the telecommunications industry and the satellite and cable television industry; new competitors are likely to emerge and new technologies may further increase competition; ● our programming costs may increase beyond our current expectations and we may be unable to obtain or renew programming agreements on acceptable terms or at all; ● we are heavily dependent on complex information technologies and their support infrastructures; weaknesses in our information technology systems could have an adverse impact on our business; we may have difficulty attracting and retaining qualified personnel to maintain our information technology infrastructure; ● our ability to successfully obtain a diverse customer base or retain our existing customers; ● our ability to protect our intellectual property through patents, trademarks, copyrights and confidentiality agreements; ● our ability to attract and retain a qualified employee base; ● our ability to respond to new developments in technology and new applications of existing technology before our competitors; ● our ability to develop, maintain and enhance our strategic relationships with wireless carriers, Multi-Service Operators (MSO's), handset manufacturers and distributors, key streaming media technology companies and content providers; ● acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions may involve additional uncertainties; ● our ability to maintain and execute a successful business strategy; and ● we may face other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission (“SEC”). You are cautioned not to place undue reliance on these forward-looking statements, which are valid only as of the date they were made. We undertake no obligation to update or revise any forward-looking statements to reflect new information or the occurrence of unanticipated events or otherwise. ii PART I - FINANCIAL INFORMATION uVuMobile, Inc. Consolidated Balance Sheets June 30, 2007 and December 31, 2006 June 30, 2007 December 31, 2006 (Unaudited) Assets Current Assets Cash $ 333,641 $ 3,696,581 Certificate of deposit 205,825 201,447 Accounts receivable - net of allowance for doubtful accounts of $0 and $0 383,452 162,795 Broadcast rights - net of accumulated amortization of $0 and $2,273,192 - 301,281 Prepaid expenses 72,868 125,189 Total Current Assets 995,786 4,487,293 Property and Equipment, net of accumulated depreciation of $1,363,150 and $936,614 1,371,505 1,541,390 Other Assets Broadcast rights, net of current portion - 310,384 Intangible assets - net of accumulated amortization of $69,732 and $14,725 244,060 250,317 Other 102,261 102,261 Total Other Assets 346,321 662,962 Total Assets $ 2,713,612 $ 6,691,645 Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued expenses $ 2,817,020 $ 2,048,129 Contracts payable - broadcast rights 948,954 2,454,725 Capital lease obligations - current 33,491 33,255 Deferred current liabilities 13,894 20,248 Accrued settlement expenses 1,287,500 5,022,000 Loan payable and related accrued interest 64,632 63,042 Total Current Liabilities 5,165,491 9,641,399 Long-term Liabilities Contracts payable - broadcast rights - net of current portion 360,047 979,851 Capital lease obligations - net of current portion 144,635 161,089 Total Long-Term Liabilities 504,682 1,140,940 Total Liabilities 5,670,173 10,782,339 Commitments and Contingencies Stockholders' Deficit Preferred stock, Series A-1, Convertible, $.001 par value, 50,000,000 shares authorized, 11,666,666 shares issued and 2,433,333 outstanding as of June 30, 2007,11,666,666 shares issued and 2,633,333 outstanding as of December 31, 2006 2,434 2,634 Common stock, $.001 par value, 150,000,000 shares authorized, 61,195,300 shares issued and outstanding as of June 30, 2007, 47,292,284 shares issued and outstanding as of December 31, 2006 61,195 47,288 Additional paid-in capital 68,356,925 61,179,644 Less: Deferred consulting fees (9,811 ) (877,628 ) Accumulated deficit (71,367,304 ) (64,442,632 ) Total Stockholders' Deficit (2,956,561 ) (4,090,694 ) Total Liabilities and Stockholders' Deficit $ 2,713,612 $ 6,691,645 See accompanying notes to consolidated financial statements Page 1 uVuMobile, Inc. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues Revenue $ 278,169 $ 166,432 $ 612,901 $ 279,398 Total Revenues 278,169 166,432 612,901 279,398 Cost of Goods Sold Cost of goods sold 120,723 - 258,723 - Total Cost of Goods Sold 120,723 - 258,723 - Gross Profit 157,446 166,432 354,178 279,398 Operating Expenses Broadcast rights 55,034 630,311 154,842 1,158,025 Impairment of broadcast rights (732,365 ) - (732,365 ) - Compensation and benefits 654,079 810,649 1,316,705 1,301,738 Consulting and professional fees 290,310 1,534,477 928,746 2,267,616 Data center 243,373 285,590 470,941 505,211 Depreciation 248,441 194,264 481,542 275,446 Settlement expense 1,287,500 648,000 1,288,500 648,000 Stock-based compensation 707,445 1,398,233 2,352,706 2,174,793 Selling, general and administrative 531,500 906,864 1,039,930 1,646,424 Total Operating Expenses 3,285,317 6,408,388 7,301,547 9,977,253 Loss from Operations (3,127,871 ) (6,241,956 ) (6,947,369 ) (9,697,855 ) Other Income (Expense) Interest income 9,501 32,034 32,317 77,601 Interest expense (4,735 ) (775 ) (9,622 ) (1,535 ) Total Other Income (Expense), Net 4,766 31,259 22,695 76,066 Net Loss $ (3,123,105 ) $ (6,210,697 ) $ (6,924,674 ) $ (9,621,789 ) Net Loss per Share - Basic and Diluted $ (0.05 ) $ (0.16 ) $ (0.12 ) $ (0.28 ) Weighted Average Common Shares Outstanding during the Period 58,749,201 38,747,962 55,750,474 34,249,364 See accompanying notes to unaudited consolidated financial statements Page 2 uVuMobile, Inc. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2007 2006 Cash Flows from Operating Activities Net loss $ (6,924,674 ) $ (9,621,789 ) Adjustments to reconcile net loss to net cash used in operating activities - - Amortization of stock options pursuant to SFAS No. 123R - 1,213,902 Amortization of stock based compensation 867,817 1,424,250 Amortization of broadcast rights 154,842 1,216,167 Impairment of Broadcast rights 456,823 - Bed debt - 45,895 Depreciation 481,543 275,446 Issuance of common stock for legal settlement 1,128,500 648,000 Non-cash, stock-based compensation 1,592,655 1,232,454 Valuation adjustment related to non-cash compensation due to advisor - - Additional consideration related to rights of convertible promissory notes - - Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable (220,657 ) (45,225 ) Prepaid expenses 52,320 (166,847 ) Restricted cash (75 ) (5,858,497 ) Intangible assets (48,750 ) - Marketable securities (4,378 ) 4,881 Increase (Decrease) in: Accounts payable and accrued expenses 784,094 (163,236 ) Accrued interest payable 1,590 (7,008 ) Deferred revenues (6,354 ) - Escrow payable / Deposit liability - 5,849,985 Contracts rights payable (2,125,575 ) - Repayments on acquired broadcast rights - (1,216,000 ) Net Cash Used in Operating Activities (3,810,279 ) (5,167,622 ) Cash Flows from Investing Activities Purchase of equipment (256,652 ) (872,080 ) Net Cash Used in Investing Activities (256,652 ) (872,080 ) Cash Flows from Financing Activities Redemption of warrants (2,888 ) (45,667 ) Issuance of common stock for cash 738,221 - Proceeds from warrant exercises - 943,975 Capital lease obligations (16,218 ) - Net Cash Provided by Financing Activities 719,115 898,308 Net Decrease in cash and cash equivalents (3,347,816 ) (5,141,394 ) Cash - Beginning of year 3,681,457 5,792,566 Cash - End of Period $ 333,641 $ 651,172 Page 3 uVuMobile, Inc. Consolidated Statements of Cash Flows (Unaudited) Continued Supplemental Disclosure of Cash Flow Information Cash paid for: Income taxes $ - $ - Interest $ - $ - Supplemental Disclosure of Non-Cash Investing and Financing Activities Acquisition of broadcast rights $ - $ - Issuance of common stock to acquire software $ - $ - Issuance of common stock for settlement of litigation $ - $ - Issuance of convertible preferred stock to settle accrued litigation $ - $ - Issuance of common stock pursuant to anti-dilution agreement $ - $ - Conversion of convertible preferred stock to common stock $ - $ - Forfeiture of stock based compensation $ - $ - See accompanying notes to unaudited consolidated financial statements Page 4 uVuMobile, Inc. Notes to condensed consolidated financial statements (Unaudited) Note 1 - Organization uVuMobile, Inc. (“uVuMobile™” or “the Company”), formerly known as smarTVideo Technologies, Inc., was incorporated in Florida on August 17, 1984, and on December 19, 2000, changed its corporate domicile to Delaware. Its wholly-owned subsidiary, OVT, Inc., (“OVT”) was incorporated in the state of Georgia on August 31, 2000. uVuMobile is a media distribution services company in the business of obtaining the rights to video and television content for the mobile handset market and delivering the video content for a fee or a portion of the associated advertising revenue. The Company specializes in the distribution of high-quality video and programming through devices connected to the public Internet and is currently focused on distribution to mobile display devices, cell phones and PDAs connected to the public Internet via wireless data networks and Wi-Fi. In January 2007, the Company announced its intent to seek stockholder approval to change the name of the Company to uVuMobile, Inc. to better reflect the corporate brand and new products. More specifically, the Company is developing a new suite of products and platforms, which are expected to include backend media hosting, application development, mobile marketing, messaging, content aggregation, billing, advertising and other services directed towards the mobile business-to-business market. On February 14, 2007, the Company initiated this process by distributing a consent solicitation statement to its stockholders seeking consent to amend its Certificate of Incorporation to effect the name change. On May 3, 2007, the Company announced that as of April 9, 2007 it had received the consent ofthe holders of approximately 58% of its stock tochangeits corporatename to uVuMobile, Inc. On June 1, 2007 the Company changed its name to uVuMobile, Inc. On June 21, 2007 the Company announced it has shifted its business model to allow uVuMobile to focus engineering and new business efforts on its generating business to business mobile platform. In connection with this shift in business model the Company has started transition out of its branded direct to consumer mobile television subscription business. Note 2 - Going Concern, Significant Accounting Policies and Risks and Uncertainties (A) Going Concern As reflected in the accompanying unaudited consolidated financial statements, the Company has a net loss of $6,924,674 and net cash used in operations of $3,810,279, respectively for the six month period ended June 30, 2007. The Company also has an accumulated deficit of $71,367,304 at June 30, 2007. Based on information currently available regarding our proposed plans and assumptions relating to operations we anticipate that the net proceeds from the closing of our last financing in 2006, together with revenues generated from operations, will not be sufficient to meet our cash requirements for working capital and capital expenditures beyond the third quarter of 2007. There can be no assurance that the Company will be able to secure additional financing on acceptable terms at or prior to the depletion of existing funds, or at all. If adequate funds are not available or not available on acceptable terms, the Company will be unable to continue as a going concern. The Company has no firm commitment for any additional capital. (B) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and with the instructions to Form10-Q for interim financial information. Accordingly, these unaudited condensed consolidated financial statements do not include all of the information and notes required for complete financial statements. In the Company's opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Certain prior year amounts have been reclassified to conform to the current year presentation. Operating results for the three months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December31, 2007. For further information, refer to the consolidated financial statements and notes thereto included in the Company's Annual Report on Form10-K for the year ended December 31, 2006. (C) Use of Estimates In preparing financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and revenues and expenses during the periods presented. Actual results may differ from these estimates. Page 5 SmartVideo Technologies, Inc. Notes to condensed consolidated financial statements (Unaudited) Significant estimates during 2007 and 2006 include depreciable lives on property and equipment, the valuation of stock options/warrants granted for services, the value of warrants issued in connection with debt and equity related financings, valuation and related amortization of intangible broadcast rights pursuant to Statement of Financial Accounting Standards (“SFAS”) No. 63 and the valuation allowance for deferred tax assets since the Company had continuing operating losses. (D) Cash and Cash Equivalents For the purpose of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. The Company minimizes its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits. At June 30, 2007, the balance exceeded the federally insured limit by $233,641.Additionally, at June 30, 2007, the Company had $15,000 maintained under a compensating balance agreement. The $15,000 is retained due to potential credit card charge backs that are unforeseen. (E) Equipment Equipment consisting primarily of computer equipment is stated at cost. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, which is generally three years. Depreciation expense for the three and six month periods are detailed as follows: For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Depreciation $ 248,441 $ 194,264 $ 481,542 $ 275,446 Equipment consists of the following: June 30, December 31, 2007 2006 Computer Equipment $ 2,655,155 $ 2,398,504 Proprietary software development 79,500 79,500 2,734,655 2,478,004 Less accumulated depreciation (1,363,150 ) (936,614 ) Property and equipment, net $ 1,371,505 $ 1,541,390 (F) Broadcast Rights The Company acquires rights to programming so that it may deliver this programming to its subscribers. The costs incurred in acquiring programs are capitalized and amortized over the license period or projected useful life of the programming. The broadcast rights are accounted for according to SFAS No. 63 “Financial Reporting by Broadcasters”. Program rights and the related liabilities are recorded at the gross amount of the liabilities when the license period has begun, the cost of the program is determinable, and the program is accepted and available for airing. (G) Accounts Receivable Substantially all of the Company's accounts receivable are due from end-users. Collateral is not required. Credit losses are provided for in the consolidated financial statements. The Company has a limited history in evaluating such credit losses. (H) Allowance for Doubtful Accounts Management estimates the amount of required allowances for potential non-collectibility of accounts receivable based upon past collection experience and consideration of other relevant factors. However, past experience may not be indicative of future collections and therefore additional charges could be incurred in the future to reflect differences between estimated and actual collections. Page 6 SmartVideo Technologies, Inc. and Subsidiary Notes to condensed consolidated financial statements (Unaudited) (I) Earnings (Loss) Per Share In accordance with SFAS No. 128, “Earnings per Share” (“EPS”), basic earnings per share is computed by dividing the net income (loss) less preferred dividends for the period by the weighted average number of shares outstanding. Diluted earnings per share is computed by dividing net income (loss) less preferred dividends by the weighted average number of shares outstanding including the effect of share equivalents. Common share equivalents consist of shares issuable upon the exercise of certain common stock purchase warrants, stock options, and Convertible Preferred Stock. The Company has excluded these common share equivalents from its computation of earnings per share due to their antidilutive effect as the Company has reflected a net loss at June 30, 2007 and 2006, respectively. Accordingly, the basic and diluted EPS are the same. The following table is a summary of common stock equivalents outstanding at June 30, 2007 and 2006, respectively. For the Six Months Ended June 30, 2007 2006 Common Stock Options 9,260,000 7,260,000 Common Stock Warrants 7,748,837 20,460,486 Total Common Stock Options and Warrants 17,008,837 27,720,486 (J) Stock-based Compensation Effective January 1, 2006, we adopted SFAS No. 123(R), Share-Based Payment utilizing the prospective method. SFAS No. 123(R) requires the measurement of stock-based compensation expense based on the fair value of the award on the date of grant. Under the prospective method, the provisions of SFAS No. 123(R) apply to all awards granted or modified after the date of adoption. (K) Revenue Recognition The Company follows the guidance of the SEC's Staff Accounting Bulletin No. 104 for revenue recognition. In general, the Company records revenue when persuasive evidence of an arrangement exists, services have been rendered or product delivery has occurred, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. The Company provides services to our business-to-business customers under volume-based usage arrangements of our digital media and multimedia broadcast products and services. Under certain arrangements, the customers are subject to a base monthly fee or minimum monthly usage requirement in order to maintain a customer's preferential negotiated rates. From time-to-time, the Company may also lease hardware to its customers enabling them to facilitate a live broadcast. In certain situations, the Company may sell hardware to its resellers under the specific terms of the agreements with them. Revenue is also recognized as earned upon the delivery of services to the Company's subscription-based customers. This is typically when a digital media or multimedia broadcast is viewed. Many of the Company's subscription-based customers access its programming through the purchase of a monthly, semi-annual, or annual subscription fee for SmartVideo's mobile entertainment services. Revenue received on annual subscriptions is deferred and therefore is recognized ratably over the term of the contract. (L) Income Taxes The Company accounts for income taxes under the Financial Accounting Standards (“FAS”) No. 109 “Accounting for Income Taxes” (“Statement 109”). Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period, which includes the enactment date. Page 7 SmartVideo Technologies, Inc. and Subsidiary Notes to condensed consolidated financial statements (Unaudited) (M) Derivative Liabilities In June 2005, the Emerging Issues Task Force ("EITF") issued EITF 05-2, “The Meaning of Conventional Convertible Debt Instrument in Issue No. 00-19". EITF 05-2 retained the definition of a conventional convertible debt instrument as set forth in EITF 00-19, and which is used in determining certain exemptions to the accounting treatments prescribed under SFAS 133, "Accounting for Derivative Instruments and Hedging Activities". EITF 05-2 also clarified that certain contingencies related to the exercise of a conversion option would not be outside the definition of "conventional" and determined that Convertible Preferred Stock with a mandatory redemption date would also qualify for similar exemptions if the economic characteristics of the preferred stock are more akin to debt than equity. EITF 05-2 is effective for new instruments entered into and instruments modified in periods beginning after June 29, 2005. We adopted the provisions of EITF 05-2 on July 1, 2005, which did not have a material effect on our unaudited consolidated financial position, results of operations and cash flows. In July 2005, the FASB issued FASB Staff Position ("FSP") 150-5, "Accounting Under SFAS 150 for Freestanding Warrants and Other Similar Instruments on Redeemable Shares". FSP 150-5 clarifies that warrants on shares that are redeemable or puttable immediately upon exercise and warrants on shares that are redeemable or puttable in the future qualify as liabilities under SFAS 150, regardless of the redemption feature or redemption price. The FSP is effective for the first reporting period beginning after June 30, 2005, with resulting changes to prior period statements reported as the cumulative effect of an accounting change in accordance with the transition provisions of SFAS 150. We adopted the provisions of FSP 150-5 on July 1, 2005, which did not have a material effect on our unaudited consolidated financial position, results of operations and cash flows. (N) Product Concentration The Company derives a substantial portion of its revenues from four types of products: business-to-business, direct-to-consumer mobile video service, hosting services, and custom applications. For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Business-to-business $ 7,375 3 % $ 25,180 15 % $ 9,668 2 % $ 48,971 18 % Direct-to-consumer 69,638 25 % 141,252 85 % 198,577 32 % 230,427 82 % Hosting services 37,500 13 % - 0 % 37,500 6 % - 0 % Custom applications 163,656 59 % - 0 % 367,156 60 % - 0 % Total Revenue $ 278,169 100 % $ 166,432 100 % $ 612,901 100 % $ 279,398 100 % The Company could experience declines in demand for products, whether as a result of general economic conditions, new competitive product releases, price competition, lack of market acceptance, technological change or other factors. (O) Long-Lived Assets The Company accounts for long-lived assets in accordance with the provisions of SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.” SFAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell the asset. (P) Intangible Assets The Companyaccounts forintangible assets in accordance with the provisions of Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets” (“SFAS 142”), which requires goodwill and intangible assets with indefinite useful lives not be amortized, but be tested for impairment annually or whenever indicators or impairments arise. Intangible assets that have finite lives continue to be amortized over their estimated useful lives. Our intangible assets consist of contract based intangibles. Page 8 SmartVideo Technologies, Inc. and Subsidiary Notes to condensed consolidated financial statements (Unaudited) During November 2006, we entered into an agreement with Diggit Entertainment Group (“Diggit”) for the distribution arrangements to provide for the management of the mobile platform, assets and carrier relationships for both Vibe and Spin magazines for an aggregate price of $301,750, plus transactions costs. As of June 30, 2007 and December 31, 2006, our identifiable intangible assets subject to amortization consisted of the following: As of June 30, 2007 December 31, 2006 Intangible Assets Accumulated Amortization Intangible Assets Accumulated Amortization Contract based 313,792 69,732 $ 265,042 $ 14,725 Total $ 313,792 $ 69,732 $ 265,042 $ 14,725 Amortization of these intangible assets, recorded on a straight line basis over an average finite useful life of 3 years was $14,725 for the year ended December 31, 2006. The aggregate amortization expense is estimated to be approximately $104,597 for 2007, $104,597 for 2008, and $87,164 for 2009. (Q) Capital Lease Obligations Capital lease obligations consist of the following: As of June 30, December 31, 2007 2006 Equipment financed under capital lease obligations $ 178,126 $ 194,344 Total $ 178,126 $ 194,344 Less current portion (33,491 ) (33,255 ) Capital lease obligations, net of current portion $ 144,635 $ 161,089 In December 2006, we financed the purchase of equipment for our data center from Banc of America Capital Lease. We are required to make monthly payments to Banc of America Capital Lease for this equipment beginning in December 2006. Payment due by period Total 2007 2008 - 2009 2010 - 2011 Thereafter Capital lease obligations $ 194,344 $ 33,255 $ 75,589 $ 85,500 - Total $ 194,344 $ 33,255 $ 75,589 $ 85,500 $ - Page 9 uVuMobile, Inc. Notes to condensed consolidated financial statements (Unaudited) Note 3 - Broadcast Rights (A) Asset For the six months ended June 30, 2007, amortization expense of broadcast rights accounted for $113,589 of the total broadcast rights expense of $154,842. Included in the total expense of $154,842 is approximately$0 in credits that were reflected in the six months ended June 30, 2007. For the quarter ended June 30, 2007, amortization expense of broadcast rights accounted for $36,350 of the total broadcast rights expense of $55,034. For the six months ended June 30, 2007 the Broadcast Rights Assets - net of accumulated amortization was $0. Broadcast Rights Assets - net of current portion was $0. At December 31, 2006 the Broadcast Rights Assets - net of accumulated amortization were $301,281. Broadcast Rights Assets - net of current portion was $310,384. (B) Liability At June 30, 2007 and 2006, the Company paid $120,810 and $1,216,000, respectively to content providers pursuant to the terms of the related contracts. Contracts payable - short term at June 30, 2007 were $948,954. Contracts payable - long-term at June 30, 2007 were $360,047. Contracts payable - short term at December 31, 2006 were $2,454,725. Contracts payable - long-term at December 31, 2006 were $979,851. Note 4 - Shareholders' Equity (A) Preferred Stock (1) Capital Structure As of June 30, 2007 the authorized Preferred Stock of the Company consists of 50,000,000 shares of $.001 par value Series A-1 Preferred Stock of which 11,666,666 shares are issued and 2,433,333 shares are outstanding and are designated as convertible. (B) Common Stock Issuances (1)Capital Structure As of June 30, 2007, the authorized common stock of the Company consists of 150,000,000 shares of $.001 par value. (2)Preferred Stock Conversions During the six months ended June 30, 2007, the Company converted 200,000 shares of Series A-1 Convertible Preferred Stock to shares of common stock on a one-to-one basis. (3)Settlements During the six months ended June 30, 2007, the Company settled two outstanding legal matters with unrelated third parties by issuing an aggregate of 6,175,000 shares of common stock having an aggregate fair value of $4,863,000. Fair value was determined based on the quoted closing trading price on the dates of settlement. The share prices on the dates of issuance ranged from $0.36 - $0.80 per share. (4)Warrant Conversions During the six months ended June 30, 2007, the Company redeemed 28,875 callable warrants at a price of $0.10 per warrant for a total payment of $2,888 which also reduced additional paid-in capital by $2,888. Page 10 uVuMobile, Inc. Notes to condensed consolidated financial statements (Unaudited) On March 9, 2007, we commenced an Offer to Amend and Exchange certain of our outstanding warrants. The offer provided holders of certain warrants the opportunity to amend and immediately exercise any or all of their warrants for a significantly reduced exercise price by either paying the exercise price in cash or by tendering a specified number of warrants for each share of common stock being purchased. The offer expired at 5:00 p.m., Eastern Time, on April 20, 2007. As of that time, approximately 80% of warrants subject to the offer had been tendered. Upon waiver by our Board of Directors of a specified closing condition that had not been met as of the time our offer expired, we accepted all warrants validly tendered pursuant to the terms of the offer on April 20, 2007. Through the offer, we generated approximately $738,000 in gross proceeds available for our use to fund our operations. The following is a summary of all common stock issued during the six months ended June 30, 2007: ACTIVITY QUANTITY OF SHARES VALUATION Preferred Stock Conversions 200,000 $ - Settlements 6,175,000 4,863,000 Warrant Tender Offer 8,128,016 738,221 Totals 14,503,016 $ 5,601,221 (C) Other Grants of Common Stock Options and Warrants (1)2004 Equity Incentive Plan The Board of Directors of the Company adopted the 2004 Stock Incentive Plan (“2004 Plan”) effective January 1, 2004, to provide incentives to attract and retain officers, directors, and key employees. The 2004 Plan allows for the issuance of up to 5,000,000 shares of common stock and was approved by the shareholders at the annual meeting held on August 31, 2004. (2)2005 Equity Incentive Plan The Board of Directors of the Company adopted the 2005 Equity Incentive Plan (“2005 Plan”) on January 3, 2006 to provide incentives to attract and retain participating officers, directors, employees, consultants and advisors. The 2005 Plan allows for the issuance of 10,000,000 shares of common stock in the form of incentive awards, including, without limitation, stock options and restricted stock and was approved by the shareholders on February 23, 2006. The following tables summarize all stock option grants to employees and non-employees as of June 30, 2007: Stock Options Number of Options Weighted Average Exercise Price Balance at December 31, 2006 9,030,000 $ 1.80 Granted 805,000 0.30 Exercised - - Forfeited 575,000 1.86 Balance at June 30, 2007 9,260,000 $ 1.83 Options exercisable at June 30, 2007 5,670,937 $ 1.80 Weighted average fair value of options granted during the six months ended June 30, 2007 $ 0.30 Page 11 uVuMobile, Inc. Notes to condensed consolidated financial statements (Unaudited) Options Outstanding Options Exercisable Range of Exercise Price Number Outstanding at June 30, 2007 Weighted Average Remaining Contractual Years Weighted Average Exercise Price Number Exercisable at June 30, 2007 Options Exercisable Weighted Average Exercise Price $ 0.30 755,000 9.44 $ 0.30 - $ 0.30 $ 0.35 50,000 9.40 $ 0.35 - $ 0.35 $ 0.90 250,000 8.03 $ 0.90 250,000 $ 0.90 $ 0.97 200,000 9.16 $ 0.97 84,375 $ 0.97 $ 1.00 385,000 7.36 $ 1.00 338,125 $ 1.00 $ 1.02 265,000 9.09 $ 1.02 132,500 $ 1.02 $ 1.31 940,000 9.11 $ 1.31 413,750 $ 1.31 $ 1.36 275,000 8.91 $ 1.36 262,500 $ 1.36 $ 1.40 300,000 9.02 $ 1.40 125,000 $ 1.40 $ 1.44 75,000 9.95 $ 1.44 37,500 $ 1.44 $ 1.48 250,000 8.65 $ 1.48 175,000 $ 1.48 $ 1.50 250,000 8.47 $ 1.50 93,750 $ 1.50 $ 1.55 1,700,000 7.87 $ 1.55 1,275,000 $ 1.55 $ 1.58 25,000 7.91 $ 1.58 6,250 $ 1.58 $ 1.90 500,000 8.35 $ 1.90 500,000 $ 1.90 $ 1.91 280,000 8.78 $ 1.91 280,000 $ 1.91 $ 1.95 100,000 8.73 $ 1.95 100,000 $ 1.95 $ 2.10 1,200,000 8.67 $ 2.10 646,250 $ 2.10 $ 2.20 150,000 8.77 $ 2.20 150,000 $ 2.20 $ 2.25 170,000 5.54 $ 2.25 76,250 $ 2.25 $ 2.30 150,000 7.43 $ 2.30 95,000 $ 2.30 $ 2.77 25,000 8.68 $ 2.77 15,625 $ 2.77 $ 2.90 20,000 7.78 $ 2.90 5,000 $ 2.90 $ 2.91 30,000 7.80 $ 2.91 7,500 $ 2.91 $ 2.95 15,000 7.26 $ 2.95 6,562 $ 2.95 $ 3.27 150,000 8.65 $ 3.27 20,000 $ 3.27 $ 3.50 750,000 7.02 $ 3.50 575,000 $ 3.50 9,260,000 9.02 $ 1.83 5,670,937 $ 1.80 At June 30, 2007, the Company had a total of 7,748,837 warrants outstanding. All of these warrants are exercisable. The life of the warrants range from zero to five years. The exercise price of these warrants range from $0.75 to $6.50. See additional disclosure above regarding warrant activity. (3) Stock Plans In 2006, the Company adopted SFAS No. 123(R). Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. Note 5 - Office Space In May 2005, the Company assumed a sublease for approximately 25,000 square feet of office space in Duluth, Georgia. This office space currently serves as the Company's corporate headquarters. This sublease calls for monthly rental payments of approximately $23,000 and terminates on August 31, 2007. Rent expense for the quarter ended June 30, 2007 and 2006 was $66,263 and $69,499, respectively. For the six months ended June 30, 2007 and 2006, rent expense was $135,763 and $138,999, respectively. Page 12 uVuMobile, Inc. Notes to condensed consolidated financial statements (Unaudited) Note 6 - Promissory Notes Concurrent with the OVT merger on November 26, 2002, the Company agreed to assume a $50,000 loan payable to a third party. The loan bears interest at 5% and is payable on demand. The accrued interest on the loan payable was approximately $14,632 as of June 30, 2007. At June 30, 2007, the Company has recorded an aggregate $64,632 for loans payable and related accrued interest. Note 7 - Commitments and Contingencies From time-to-time, the Company is a party to claims and legal proceedings arising in the ordinary course of business. The Company's management evaluates the exposure to these claims and proceedings individually and in the aggregate and allocates additional monies for potential losses on such litigation if it is possible to estimate the amount of loss and determine if the loss is probable. On or about April 6, 2004, Rene Hamouth filed a Writ of Summons in the Supreme Court of British Columbia (Case No. SO41955) against us, our former chief executive officer and director, Richard E. Bennett, Jr. and our former securities counsel, Edwards & Angell, LLP, a predecessor to Edwards Angell Palmer & Dodge LLP, seeking an unspecified amount of damages and costs for alleged libel of Mr. Hamouth resulting from two letters to his stockbroker, First Associates Investments, Inc. We and the other defendants have made an appearance in the court through respective legal counsel. On June 29, 2004, Mr. Hamouth filed an Amended Statement of Claim with the court. On November 19, 2004, the Court of Appeal for British Columbia granted Edwards Angell Palmer & Dodge LLP the right to appeal a chambers judge's decision that the alleged libelous correspondence in question is covered by absolute privilege and granted a stay of the proceeding pending the outcome of the appeal. The appeal was heard in February 2005. On March 30, 2005, the court granted the appeal and dismissed the claim against Edwards Angell Palmer & Dodge LLP. Since the court's entry of judgment in the appeal and to our knowledge, Mr. Hamouth has taken no further steps to pursue his claims against us or Mr. Bennett. On July 16, 2007 (the “Effective Date”), the Company entered into a General Release and Settlement Agreement (the “Agreement”) with the Hamouth Family Trust and Rene Hamouth (the “Claimant Parties”) related to the Company's alleged wrongful refusal to issue new stock certificates without restrictive legends for 800,000 shares of stock owned by the Hamouth Family Trust and a judgment against Rene Hamouth in favor of the Company in the amount of $172,325.32. Pursuant to the Agreement, the parties agreed, among other things, that the Company will issue 3,000,000 shares of the Company's common stock, par value $0.001 (the “Settlement Shares”) to the Hamouth Family Trust within six business days following a determination by the Chancery Court that the issuance of such common stock is fair, reasonable, and adequate to the Hamouth Family Trust (the “Judicial Determination”). The 3,000,000 shares of the Company's common stock will be issued in reliance on the exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), provided by Section 3(a)(10) of the Act. In the event the Chancery Court declines to make the Judicial Determination, the Hamouth Family Trust has certain specified registration rights relating to the Settlement Shares. The Agreement also requires (i) the Company to pay $50,000 to the Hamouth Family Trust on the Effective Date, (ii) the Company to pay $50,000 to the Hamouth Family Trust on the 30th day following the Effective Date, (iii) the Company to pay $300,000 to the Hamouth Family Trust within 30 days after the closing of an equity financing transaction, provided that the Company completes such transaction within 120 days of the Effective Date. In addition, the agreement requires the Company to (a) cause 800,000 shares of the Company's common stock currently owned by the Hamouth Family Trust to be re-issued without restrictive legends within six business days of receipt of the certificates representing such shares of common stock and (b) release a judgment in the amount of $172,325.32 it holds against Rene Hamouth. In exchange for the payments and actions described above, the Agreement provides for a release of the Company and each of the owners, stockholders, predecessors, successors, directors, officers, employees, representatives, attorneys, subsidiaries, and affiliates of the Company from all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Claimant Parties. The Agreement further provides for a release of the Claimant Parties and each of the trustees, representatives, attorneys and affiliates of the Claimant Parties, and all persons acting by, through, under or in concert with them from any and all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Company. The Agreement also provides that neither the Company nor the Claimant Parties will file or pursue certain specified claims, grievances, complaints, lawsuits, or arbitrations. On July 18, 2007, the Chancery Court entered an Order making the above-referenced Judicial Determination. At June 30, 2007, based on the settlement date of July 16, 2007, the Company accrued a settlement liability and related expense of $955,000 based on the quoted trading price of $0.185 per share for the 3,000,000 underlying common shares in addition to the $400,000 in cash payments. On or about April 22, 2004, we filed a complaint in the United States District Court, North District of Georgia (Case No. 1:04-CV-1123) against Rene Hamouth, seeking the recovery of all profits realized by Mr. Hamouth resulting from his alleged violations of Section 16(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) relating to his purchases and sales of our common stock since approximately January 1, 2003. We are seeking damages in the amount of at least $151,428, interest on the amount of profits recovered and all other general and equitable relief to which we may be entitled. Since filing the complaint and serving Mr. Hamouth, Mr. Hamouth has filed an answer. The court has entered a scheduling order, approving the Joint Preliminary Planning Report and Discovery Plan. On March 16, 2005, we received notice that Mr. Hamouth's attorney in this matter has withdrawn from the case. On April 15, 2005, we filed a motion for summary judgment on this matter. The motion was unopposed. On October 5, 2005, the Court granted our motion and executed a judgment for us in the amount of $172,342. On July 16, 2007 (the “Effective Date”), the Company entered into a General Release and Settlement Agreement (the “Agreement”) with the Hamouth Family Trust and Rene Hamouth (the “Claimant Parties”) related to the Company's alleged wrongful refusal to issue new stock certificates without restrictive legends for 800,000 shares of stock owned by the Hamouth Family Trust and a judgment against Rene Hamouth in favor of the Company in the amount of $172,325.32. Pursuant to the Agreement, the parties agreed, among other things, that the Company will issue 3,000,000 shares of the Company's common stock, par value $0.001 (the “Settlement Shares”) to the Hamouth Family Trust within six business days following a determination by the Chancery Court that the issuance of such common stock is fair, reasonable, and adequate to the Hamouth Family Trust (the “Judicial Determination”). The 3,000,000 shares of the Company's common stock will be issued in reliance on the exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), provided by Section 3(a)(10) of the Act. In the event the Chancery Court declines to make the Judicial Determination, the Hamouth Family Trust has certain specified registration rights relating to the Settlement Shares. The Agreement also requires (i) the Company to pay $50,000 to the Hamouth Family Trust on the Effective Date, (ii) the Company to pay $50,000 to the Hamouth Family Trust on the 30th day following the Effective Date, (iii) the Company to pay $300,000 to the Hamouth Family Trust within 30 days after the closing of an equity financing transaction, provided that the Company completes such transaction within 120 days of the Effective Date. In addition, the agreement requires the Company to (a) cause 800,000 shares of the Company's common stock currently owned by the Hamouth Family Trust to be re-issued without restrictive legends within six business days of receipt of the certificates representing such shares of common stock and (b) release a judgment in the amount of $172,325.32 it holds against Rene Hamouth. In exchange for the payments and actions described above, the Agreement provides for a release of the Company and each of the owners, stockholders, predecessors, successors, directors, officers, employees, representatives, attorneys, subsidiaries, and affiliates of the Company from all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Claimant Parties. The Agreement further provides for a release of the Claimant Parties and each of the trustees, representatives, attorneys and affiliates of the Claimant Parties, and all persons acting by, through, under or in concert with them from any and all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Company. The Agreement also provides that neither the Company nor the Claimant Parties will file or pursue certain specified claims, grievances, complaints, lawsuits, or arbitrations. On July 18, 2007, the Chancery Court entered an Order making the above-referenced Judicial Determination. At June 30, 2007, based on the settlement date of July 16, 2007, the Company accrued a settlement liability and related expense of $955,000 based on the quoted trading price of $0.185 per share for the 3,000,000 underlying common shares in addition to the $400,000 in cash payments. Page 13 uVuMobile, Inc. Notes to Consolidated Financial Statements December 31, 2006, 2005 and 2004 On March 9, 2005, SmartVideo Europe, Ltd., or SVEL, which is not an affiliate of ours, announced its intention to bring legal action in the form of a mediation/arbitration against us in regard to our alleged repudiation and breach of a distribution agreement between the parties, dated April 2, 2004, which involved certain rights to distribute certain of our products. The dispute includes claims of SVEL that we had anticipatorily breached our agreement with SVEL, thus allegedly inhibiting the development of SVEL's business utilizing our technology on an exclusive basis in 25 countries throughout the European Union. We contend that we had the right to terminate the agreement because of breaches by SVEL. On or about December 13, 2006, SVEL filed its Statement of Claim with the American Arbitration Association. The Company filed its response to the Statement of Claim on or about January 22, 2007. The parties have now agreed to mediate the matter prior to proceeding with arbitration. The mediation is currently set for October 23, 2007. We intend to defend against the claim vigorously, although there can be no assurances that we will be successful. On November 29, 2005, ProNetworkTV, Inc. filed a Complaint for Equitable Relief in the Superior County Court of Gwinnett County, State of Georgia, (Civil Action Number 05-A-13684-2) against OVT, Inc. seeking the recovery of late fees in the amount of $100,615 alleged to be owed pursuant to a Promissory Note executed by OVT, Inc. in favor of ProNetworkTV, Inc. in the principal amount of $325,000. ProNetworkTV, Inc. alleges that OVT, Inc. failed to make payments when due under the Promissory Note. As a result of the alleged failure to makes such payments, ProNetworkTV, Inc. alleges that late fees accrued under the Promissory Note. On March 26, 2006, the Company filed a Motion to Dismiss with the Court. On May 8, 2006, the Company's Motion to Dismiss was granted. On September 11, 2006, ProNetworkTV, Inc. filed a Complaint against the Company and OVT, Inc. in the Superior Court of Gwinnett County, State of Georgia (Civil Action Number 06A-08430-5) seeking recovery of the same late fees referenced above, but this time in the amount of $105,262, which is alleged to be owed pursuant to the same Promissory Note referenced above. Further, the Complaint seeks a declaratory judgment that ProNetworkTV, Inc. is the owner of certain technology belonging to the Company, which is the subject of a services agreement between the parties. The Complaint also alleges that ProNetworkTV, Inc. is entitled to monetary damages arising out of the Company's alleged breach of the services agreement. On September 15, 2006, the Company reached a settlement agreement with ProNetworkTV, Inc. relating to this and certain other unrelated matters. Pursuant to the terms of the settlement agreement, both parties agreed, among other things, to provide mutual general releases of any existing alleged claims either party may have had as of the date of the settlement agreement, including, but not limited to, any claims relating to the promissory note that was the subject of this lawsuit. After reaching the September 15, 2006 agreement referenced above, ProNetworkTV, Inc. took the position that a “final” agreement had not, in fact, been reached. Currently, the parties are proceeding as they were prior to reaching the September 15, 2006 settlement agreement. A hearing on ProNetwork TV, Inc.'s Motion for Declaratory Judgment was set for May 24, 2007. Prior to May 24, 2007, ProNetworkTV, Inc. withdrew its request for a hearing on its Motion for Declaratory Judgment and did not ask for a hearing re-set date. Should ProNetworkTV, Inc. decide to pursue its claims, the Company intends to defend against them vigorously, although there can be no assurances that the Company will be successful. On January 19, 2006, the Company received a letter on behalf of Mantra Films, Inc. demanding that the Company pay cash damages of $791,244 as a result of the Company's alleged breach of certain guarantee obligations under an agreement between Cell Phone Entertainment, LLC, Mantra Films, Inc. and the Company (as Guarantor), dated September 30, 2004. Mantra Films, Inc. alleges that Cell Phone Entertainment, LLC and the Company failed to make certain guaranteed minimum license payments due under the agreement. As a result of the alleged failure to make such minimum payments, Mantra Films, Inc. terminated the agreement. The $791,244 demand represents the entire contract amount, including both past due payments and future guaranteed license fees, totaling minimum payments due pursuant to the agreement of $900,000, which amount has been reduced by payments made and certain prepaid insurance premiums in the amount of $108,756. On June 12, 2006, Mantra Films, Inc. filed suit against Cell Phone Entertainment, LLC and the Company in the Superior Court for the State of California, County of Los Angeles (Civil Action File NO. SC090022). Mantra Films, Inc.'s Complaint sets forth the same basic facts discussed above, as well as certain additional facts regarding the alleged failure of the Company to return certain property to Mantra Films, Inc. In its Complaint, Mantra Films, Inc. has asserted claims for breach of contract, conversion, unjust enrichment, specific recovery of personal property accounting and interference with prospective economic advantage. The Complaint seeks damages in the amount discussed above, in addition to certain unspecified damages to be proven at trial. On October 5, 2006, the Company filed a Motion to Compel Arbitration. A hearing on the Motion took place on December 27, 2006 and at the hearing the Court ordered the case to arbitration. The parties agreed to mediate the case prior to commencing arbitration proceedings. On January 12, 2007, the mediation took place, but the parties were unable to come to a successful resolution of the matter. Thereafter, on February 15, 2007, the Company and Cell Phone Entertainment, LLC entered into a settlement agreement with Mantra Films, Inc. and ROAR Productions (as a signatory to the contract at issue in the lawsuit filed by Mantra Films, Inc.). Pursuant to the terms of the settlement agreement, the Company agreed to pay Mantra Films, Inc. the total sum of one hundred and fifty thousand dollars ($150,000), which sum is to be paid in eight (8) equal installments of $18,750, to be allocated between Mantra Films, Inc. and ROAR Productions as solely agreed to by and between Mantra Films, Inc. and ROAR Productions. Payment of the obligation is secured by a lien on certain assets of the Company in favor of Mantra Films, Inc. in the amount of one hundred and fifty thousand dollars ($150,000), which lien shall be released upon full and final payment under the agreement. Any breach of the payment obligations by the Company shall allow Mantra Films, Inc. to assert a claim in any proceeding in bankruptcy, reorganization, merger, sale, or an assignment for the benefit of creditors for the value of their claims in the Mantra Lawsuit in the amount of three hundred ninety-nine thousand ($399,000), less any payments that have been made, which amount includes a claim for any sums remaining due on the secured interest of one hundred fifty thousand ($150,000), and a claim as a general unsecured creditor for the balance of the three hundred ninety nine thousand ($399,000). In consideration of the foregoing, and once all required payments have been made, Mantra Films, Inc. and ROAR Productions agreed to give the Company and Cell Phone Entertainment, LLC, among other things, a dismissal with prejudice of the lawsuit, a non-disparagement clause and a confidentiality clause. Page 14 uVuMobile, Inc. Notes to Consolidated Financial Statements December 31, 2006, 2005 and 2004 On or about January 18, 2006, Wilson W. Hendricks, III filed a Complaint in the County Court, Seventh Judicial Circuit, in and for St. John's County, Florida against the Company. Mr. Hendricks claimed damages in excess of $600,000 relating to lost wages and unreimbursed business expenses. In addition, he claimed the Company failed to issue 500,000 non-qualified stock options, to which he alleges he was entitled. Mr. Hendrick's main claims are that the he was wrongfully discharged from the Company and that the Company failed to grant him promised stock options. On June 22, 2006, the Court entered an Order requiring the parties mediate the case on or before October 31, 2006. The parties began the mediation process on August 29, 2006. On February 22, 2007, the Company and Mr. Hendricks agreed to the basic terms of a settlement which was memorialized in a settlement agreement dated March 7, 2007. Pursuant to the terms of the settlement agreement, the Company issued Mr. Hendricks 175,000 shares of the Company's common stock, and paid $10,000 for attorney's fees and expenses (payable in two monthly installments), in exchange for, among other things, a dismissal with prejudice of the lawsuit. Among other items, the settlement agreement also includes mutual general releases, mutual non-disparagement clauses, a confidentiality clause and a “non-cooperation” clause on behalf of Mr. Hendricks. On or about July 18, 2006, Manhattan Investments, Inc. (“Manhattan”) filed a Complaint against the Company in the United States District Court, Northern District of California (Case No. C-06-4379), alleging that the Company has wrongfully refused to remove the restrictive legend on a stock certificate representing 49,795 shares. The Complaint includes claims for breach of fiduciary and statutory duties, conversion and fraud, and seeks injunctive relief, as well as monetary damages. On October 2, 2006, the Company filed a Motion to Transfer for Improper Venue. The Motion was granted by the Court on November 13, 2006. On July 23, 2007 (the “Effective Date”) the Company entered into a Settlement Agreement and Mutual Release (the “Agreement”) with Manhattan. Pursuant to the Agreement, the parties agreed, among other things, that the Company will issue 850,000 shares of the Company's common stock, par value $0.001 to Manhattan within seven business days following a determination by the Court that the issuance of such common stock is fair, reasonable, and adequate to Manhattan. The 850,000 shares of the Company's common stock will be issued in reliance on the exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), provided by Section 3(a)(10) of the Act. The Agreement also requires the Company to pay $35,000 to Manhattan within 15 days after the closing of an equity financing transaction, provided that the Company completes such transaction. In addition, the agreement requires the Company to cause 49,795 shares of the Company's common stock currently owned by Manhattan to be re-issued without restrictive legends within seven business days of the Effective Date. In exchange for the payments and actions described above, the Agreement provides for a release of the Company and each of the owners, stockholders, predecessors, successors, directors, officers, employees, representatives, attorneys, subsidiaries, and affiliates of the Company from all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by Manhattan. The Agreement further provides for a release of Manhattan and each of the trustees, representatives, attorneys and affiliates of Manhattan, and all persons acting by, through, under or in concert with them from any and all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Company. At June 30,2007, based on the settlement date of July 23, 2007, the Company accrued a settlement liability and related expense of $332,500 based on the quoted closing trading price of $0.30 per share for the underlying 850,000 common shares in addition to the $35,000 in cash payments. Page 15 uVuMobile, Inc. Notes to Consolidated Financial Statements December 31, 2006, 2005 and 2004 On or about October 20, 2006, Hamouth Family Trust (“Hamouth”) filed a Complaint against the Company in the Court of Chancery of the State of Delaware, in which Hamouth seeks declaratory and injunctive relief, as well as damages in an unspecified amount, related to the Company's alleged wrongful refusal to issue new stock certificates without restrictive legends for 800,000 shares of stock owned by Hamouth. On July 16, 2007 (the “Effective Date”), the Company entered into a General Release and Settlement Agreement (the “Agreement”) with the Hamouth Family Trust and Rene Hamouth (the “Claimant Parties”) related to the Company's alleged wrongful refusal to issue new stock certificates without restrictive legends for 800,000 shares of stock owned by the Hamouth Family Trust and a judgment against Rene Hamouth in favor of the Company in the amount of $172,325.32. Pursuant to the Agreement, the parties agreed, among other things, that the Company will issue 3,000,000 shares of the Company's common stock, par value $0.001 (the “Settlement Shares”) to the Hamouth Family Trust within six business days following a determination by the Chancery Court that the issuance of such common stock is fair, reasonable, and adequate to the Hamouth Family Trust (the “Judicial Determination”). The 3,000,000 shares of the Company's common stock will be issued in reliance on the exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), provided by Section 3(a)(10) of the Act. In the event the Chancery Court declines to make the Judicial Determination, the Hamouth Family Trust has certain specified registration rights relating to the Settlement Shares. The Agreement also requires (i) the Company to pay $50,000 to the Hamouth Family Trust on the Effective Date, (ii) the Company to pay $50,000 to the Hamouth Family Trust on the 30th day following the Effective Date, (iii) the Company to pay $300,000 to the Hamouth Family Trust within 30 days after the closing of an equity financing transaction, provided that the Company completes such transaction within 120 days of the Effective Date. In addition, the agreement requires the Company to (a) cause 800,000 shares of the Company's common stock currently owned by the Hamouth Family Trust to be re-issued without restrictive legends within six business days of receipt of the certificates representing such shares of common stock and (b) release a judgment in the amount of $172,325.32 it holds against Rene Hamouth. In exchange for the payments and actions described above, the Agreement provides for a release of the Company and each of the owners, stockholders, predecessors, successors, directors, officers, employees, representatives, attorneys, subsidiaries, and affiliates of the Company from all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Claimant Parties. The Agreement further provides for a release of the Claimant Parties and each of the trustees, representatives, attorneys and affiliates of the Claimant Parties, and all persons acting by, through, under or in concert with them from any and all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Company. The Agreement also provides that neither the Company nor the Claimant Parties will file or pursue certain specified claims, grievances, complaints, lawsuits, or arbitrations. On July 18, 2007, the Chancery Court entered an Order making the above-referenced Judicial Determination. At June 30, 2007, based on the settlement date of July 16, 2007, the Company accrued a settlement liability and related expense of $955,000 based on the quoted trading price of $0.185 per share for the 3,000,000 underlying common shares in addition to the $400,000 in cash payments. On November 13, 2006, James A. Jones filed a Complaint in the U.S. District Court for the Northern District of Georgia against the Company and Richard E. Bennett, Jr., the Company's former President and Chief Executive Officer. Mr. Jones alleges a violation of Section 806 of the Corporate Criminal and Fraud Accountability Act of 2002, 18 U.S.C.
